— Appeal by defendant from a resentence of the County Court, Rockland County (Edelstein, J.), imposed August 22,1983, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, the resentence being an indeterminate term of imprisonment of 1 to 3 years.
Resentence affirmed.
Defendant presents no evidence of any broken promises on the part of the District Attorney nor any prosecutorial misconduct during the plea negotiations sufficient to warrant vacatur of his resentence (see People v Eason, 40 NY2d 297; People v David, 102 AD2d 551; People v Loebl, 77 AD2d 949). Defendant’s constitutional claims are without merit (see People v Broadie, 37 NY2d 100, cert den 423 US 950). Titone, J. P., Bracken, Boyers and Lawrence, JJ., concur.